DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 19-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,283,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,283,552.  A mapping of the corresponding claims appears below.


Present application (16/895,786)
Reference Patent (10,283,552)
Notes
A light detecting device, comprising: 
An imaging device, comprising: 
Obvious variation
A semiconductor substrate including a first plane receiving incident light and a second plane opposite to the first plane;
A semiconductor substrate including a first side as a light-receiving side, and a second side opposite to the first side;
Obvious variation
A first photoelectric conversion region disposed in the semiconductor substrate; a second photoelectric conversion region disposed in the semiconductor substrate adjacent to the first photoelectric conversion region;
A plurality of photoelectric conversion regions in the semiconductor substrate, the plurality of photoelectric conversion regions comprising: a first photoelectric conversion region, a second photoelectric conversion region, a third photoelectric conversion region, and a fourth photoelectric conversion region; wherein the first photoelectric conversion region is adjacent to the second 

A first trench disposed between the first and second photoelectric conversion regions; a first void region disposed in the first trench; and a multi wiring layer disposed on the second plane of the semiconductor substrate.
A floating diffusion region shared by the first, second, third and fourth photoelectric conversion regions; a first element isolation region disposed between the first photoelectric conversion region and the second photoelectric conversion region; a second element isolation region disposed between the first photoelectric conversion region and the third photoelectric conversion region; a first light-shielding film disposed over the first element isolation region; a 



Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,283,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,283,552.  

24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,283,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 24 of the instant application is a broader recitation and an obvious variation of claim 2 of U.S. Patent No. 10,283,552.  

Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,283,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 25 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,283,552.  

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,283,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 26 of the instant application is a broader recitation and an obvious variation of claim 4 of U.S. Patent No. 10,283,552.  

Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,283,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 27 of the instant application is a broader recitation and an obvious variation of claim 2 of U.S. Patent No. 10,283,552.  
s 28 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,283,552.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 28 and 38 of the instant application are a broader recitation and an obvious variation of claim 4 of U.S. Patent No. 10,283,552.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,680,029.  A mapping of the corresponding claims appears below.

Regarding claim 19, claim 19 is a broader recitation and an obvious variation of claim 1 of US 10,680,029.  Please see the chart below
Present application (16/895,786)
Reference Patent (10,680,029)
Notes
A light detecting device, comprising: 
A light detecting device, comprising:
Identical
A semiconductor substrate including a first plane receiving incident light and a second plane opposite to the first plane;
A semiconductor substrate including a first side as a light-receiving side, and a second side opposite to the first side, 

A first photoelectric conversion region disposed in the semiconductor substrate; a second photoelectric conversion region disposed in the semiconductor substrate adjacent to the first photoelectric conversion region;
A plurality of photoelectric conversion regions in the semiconductor substrate, at least one of the plurality of the photoelectric conversion regions comprising: a first photoelectric conversion region, a second photoelectric conversion region disposed adjacent to the first photoelectric conversion region, and 
Obvious variation and Broader Recitation
A first trench disposed between the first and second photoelectric conversion regions; a first void region disposed in the first trench; and a multi wiring layer disposed on the second plane of the semiconductor substrate.
A first element isolation region disposed between the first photoelectric conversion region and the second photoelectric conversion region, the first element isolation region including at least a p-type semiconductor region and a first void region, a first 



Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,680,029.  

Claim 23 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 23 of the instant application is a broader recitation and an obvious .  

Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 24 of the instant application is a broader recitation and an obvious variation of claim 6 of U.S. Patent No. 10,680,029.  

Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 25 of the instant application is a broader recitation and an obvious variation of claim 7 of U.S. Patent No. 10,680,029.  

Claim 29 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 29 of the instant application is a broader recitation and an obvious variation of claim 14 of U.S. Patent No. 10,680,029.  

Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other claim 30 of the instant application is a broader recitation and an obvious variation of claim 14 of U.S. Patent No. 10,680,029.  

Claim 33 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 33 of the instant application is a broader recitation and an obvious variation of claim 18 of U.S. Patent No. 10,680,029.  

Claim 34 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 34 of the instant application is a broader recitation and an obvious variation of claim 19 of U.S. Patent No. 10,680,029.  

Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 35 of the instant application is a broader recitation and an obvious variation of claim 20 of U.S. Patent No. 10,680,029.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,749,679 in view of .
In view of the above, since the subject matter recited in claim 19 of the instant application 16/895,786 is encompassed by the combination of claim 1 of U.S. Patent No. 8,749,679 and the Furuichi reference, allowing claim 19 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 19, 20, 24, 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,749,679 in view of Furuichi et al. US 2009/0020796.  Claims 19, 20, 24, 27 of the instant application are a broader recitation and obvious variation of claim 1 of U.S. Patent No. 8,749,679.  However, it is noted that claim 1 U.S. Patent No. 8,749,679 does not explicitly disclose that a second photoelectric conversion region disposed in the .
In view of the above, since the subject matter recited in claims 19, 20, 24, 27 of the instant application 16/895,786 are encompassed by the combination of claim 1 of U.S. Patent No. 8,749,679 and the Furuichi reference, allowing claims 19, 20, 24, 27 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,749,679 in view of Furuichi et al. US 2009/0020796.  Claim 26 of the instant application are a broader recitation and obvious variation of claim 6 of U.S. Patent No. 8,749,679.  However, it is noted that claim 6 U.S. Patent No. 8,749,679 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was .
In view of the above, since the subject matter recited in claim 26 of the instant application 16/895,786 are encompassed by the combination of claim 6 of U.S. Patent No. 8,749,679 and the Furuichi reference, allowing claim 26 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 29, 30, 34, 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 8,749,679 in view of Furuichi et al. US 2009/0020796.  Claims 29, 30, 34, 37 of the instant application are a broader recitation and obvious variation of claim 18 of U.S. Patent No. 8,749,679.  However, it is noted that claim 18 U.S. Patent No. 8,749,679 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 18 of U.S. Patent No. 8,749,679 with the teachings disclosed by Furuichi in order to capture images using photosensitive pixels arranged adjacent to one another.
In view of the above, since the subject matter recited in claims 29, 30, 34, 37 of .

Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 23 of U.S. Patent No. 8,749,679 in view of Furuichi et al. US 2009/0020796.  Claim 36 of the instant application are a broader recitation and obvious variation of claim 23 of U.S. Patent No. 8,749,679.  However, it is noted that claim 23 U.S. Patent No. 8,749,679 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 23 of U.S. Patent No. 8,749,679 with the teachings disclosed by Furuichi in order to capture images using photosensitive pixels arranged adjacent to one another.
In view of the above, since the subject matter recited in claim 36 of the instant application 16/895,786 are encompassed by the combination of claim 23 of U.S. Patent No. 8,749,679 and the Furuichi reference, allowing claim 36 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
s 19, 20, 24, 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,337,230 in view of Furuichi et al. US 2009/0020796.  Claims 19, 20, 24, 27 of the instant application are a broader recitation and obvious variation of claim 1 of U.S. Patent No. 9,337,230.  However, it is noted that claim 1 U.S. Patent No. 9,337,230 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,337,230 with the teachings disclosed by Furuichi in order to capture images using photosensitive pixels arranged adjacent to one another.
In view of the above, since the subject matter recited in claims 19, 20, 24, 27 of the instant application 16/895,786 are encompassed by the combination of claim 1 of U.S. Patent No. 9,337,230 and the Furuichi reference, allowing claims 19, 20, 24, 27 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 29, 30, 34, 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,337,230 in view of Furuichi et al. US 2009/0020796.  Claims 29, 30, 34, 37 of the instant application are a broader recitation and obvious variation of claim 6 of U.S. Patent No. .
In view of the above, since the subject matter recited in claims 29, 30, 34, 37 of the instant application 16/895,786 are encompassed by the combination of claim 6 of U.S. Patent No. 9,337,230 and the Furuichi reference, allowing claims 29, 30, 34, 37 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 19, 20, 24-25, 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,564,467 in view of Furuichi et al. US 2009/0020796.  Claims 19, 20, 24-25, 27 of the instant application are a broader recitation and obvious variation of claim 1 of U.S. Patent No. 9,564,467.  However, it is noted that claim 1 U.S. Patent No. 9,564,467 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image .
In view of the above, since the subject matter recited in claims 19, 20, 24-25, 27 of the instant application 16/895,786 are encompassed by the combination of claim 1 of U.S. Patent No. 9,564,467 and the Furuichi reference, allowing claims 19, 20, 24-25, 27 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 19, 20, 24-25, 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,741,760 in view of Furuichi et al. US 2009/0020796.  Claims 19, 20, 24-25, 27 of the instant application are a broader recitation and obvious variation of claim 4 of U.S. Patent No. 9,741,760.  However, it is noted that claim 4 U.S. Patent No. 9,741,760 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 4 of U.S. .
In view of the above, since the subject matter recited in claims 19, 20, 24-25, 27 of the instant application 16/895,786 are encompassed by the combination of claim 4 of U.S. Patent No. 9,741,760 and the Furuichi reference, allowing claims 19, 20, 24-25, 27 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 19, 20, 24, 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,026,772 in view of Furuichi et al. US 2009/0020796.  Claims 19, 20, 24, 27 of the instant application are a broader recitation and obvious variation of claim 2 of U.S. Patent No. 10,026,772.  However, it is noted that claim 2 U.S. Patent No. 10,026,772 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 2 of U.S. Patent No. 10,026,772 with the teachings disclosed by Furuichi in order to capture images using photosensitive pixels arranged adjacent to one another.
In view of the above, since the subject matter recited in claims 19, 20, 24, 27 of the instant application 16/895,786 are encompassed by the combination of claim 2 of .

Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,026,772 in view of Furuichi et al. US 2009/0020796.  Claim 25 of the instant application is a broader recitation and obvious variation of claim 8 of U.S. Patent No. 10,026,772.  However, it is noted that claim 8 U.S. Patent No. 10,026,772 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 8 of U.S. Patent No. 10,026,772 with the teachings disclosed by Furuichi in order to capture images using photosensitive pixels arranged adjacent to one another.
In view of the above, since the subject matter recited in claim 25 of the instant application 16/895,786 is encompassed by the combination of claim 8 of U.S. Patent No. 10,026,772 and the Furuichi reference, allowing claim 25 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,026,772 in view of Furuichi et al. US 2009/0020796.  Claim 26 of the instant application is a broader recitation and obvious variation of claim 3 of U.S. Patent No. 10,026,772.  However, it is noted that claim 3 U.S. Patent No. 10,026,772 does not explicitly disclose that a second photoelectric conversion region disposed in the semiconductor substrate is adjacent to the first photoelectric conversion region, however Furuichi discloses that it is well known in the digital imaging art for an image sensor to include pixels including photoelectric conversion regions that are adjacent to one another (paragraphs 29-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of U.S. Patent No. 10,026,772 with the teachings disclosed by Furuichi in order to capture images using photosensitive pixels arranged adjacent to one another.
In view of the above, since the subject matter recited in claim 26 of the instant application 16/895,786 is encompassed by the combination of claim 3 of U.S. Patent No. 10,026,772 and the Furuichi reference, allowing claim 26 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 28 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,026,772 in view of Furuichi et al. US 2009/0020796.  Claims 28 and 38 of the instant application are a broader recitation and obvious variation of claim 4 of U.S. Patent No. 10,026,772.  .
In view of the above, since the subject matter recited in claims 28 and 38 of the instant application 16/895,786 are encompassed by the combination of claim 4 of U.S. Patent No. 10,026,772 and the Furuichi reference, allowing claims 28 and 38 of the instant Application 16/895,786 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 23 recites the limitation "the first side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the first side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 19-20, 24, 26-27, 29-30, 34 and 36-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Furuichi et al. US 2009/0020796.

	Re claims 19 and 29, , Furuichi discloses an electronic apparatus (digital still camera) comprising an optical system (lens 702) (figure 7; paragraph 51) and a light detecting device (image sensor), comprising: a semiconductor substrate (1) including a first plane receiving incident light and a second plane opposite to the first plane; a first photoelectric conversion region (photoelectric conversion elements 2) disposed in the semiconductor substrate (1); a second photoelectric conversion region (2) disposed in the semiconductor substrate (1) adjacent to the first photoelectric conversion region 

Re claims 20 and 30, Furuichi further discloses that the first void region is disposed at the first plane of the semiconductor substrate (1) in a cross-sectional view (gap 12 is disposed at the first plane (bottom) of the semiconductor substrate 1) (figures 1A, 1B, 5; paragraphs 29-31).

Re claims 24 and 34, Furuichi further discloses a third photoelectric conversion region disposed adjacent to the second photoelectric conversion region (pixels including photoelectric conversion elements 2 are disposed adjacent to one another)(figures 1A, 1B; paragraphs 29-31).

Re claims 26 and 36, Furuichi further discloses a reset transistor (Q2), an amplification transistor (Q3), and a selection transistor (Q1) (figure 6; paragraph 26).

Re claims 27 and 37, Furuichi further discloses a fourth photoelectric conversion region disposed adjacent to the third photoelectric conversion region (pixels including .

Allowable Subject Matter
Claims 21-22 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re claims 21 and 31, the prior art fails to teach or suggest, a light detecting device and electronic apparatus having the specific configurations disclosed in claims and wherein the light detecting device comprises:  a semiconductor substrate including a first plane receiving incident light and a second plane opposite to the first plane; a first photoelectric conversion region disposed in the semiconductor substrate; a second photoelectric conversion region disposed in the semiconductor substrate adjacent to the first photoelectric conversion region; a first trench disposed between the first and second photoelectric conversion regions; a first void region disposed in the first trench; and a multi wiring layer disposed on the second plane of the semiconductor substrate, wherein the first void region is not disposed at the first plane of the semiconductor substrate in a cross-sectional view.

Re claims 22 and 32, the prior art fails to teach or suggest, a light detecting device and electronic apparatus having the specific configurations disclosed in claims .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699